Ensco plc Fleet Status Report 15 June 2010 Statements contained in the Fleet Status Report regarding the Company's estimated rig availability, contract duration, future rig rates and cost adjustments, customers or contract status (including letters of intent) are forward-looking statements made pursuant to the Private Securities Litigation Reform Act of 1995.Such forward-looking statements include references to future rig rates, cost adjustments, utilization, rig enhancement projections, shipyard construction or work completion, and other contract or letter of intent commitments, including new rig commitments, contract terms, the period of time and number of rigs that will be in a shipyard for repairs, maintenance, enhancement or construction and scheduled delivery dates for new rigs. Numerous factors could cause actual rig status, contractual and financial results to differ materially from those contemplated in the forward-looking statements, including: (i) changes in U.S. or non-U.S. laws, including tax laws, that could effectively reduce or eliminate the benefits we expect to achieve from our December 2009 redomestication or regulatory or legislature activity that would impact Gulf of Mexico operations, potentially resulting in a force majeure situation, (ii) an inability to realize expected benefits from the redomestication, (iii) costs related to the redomestication and ancillary matters, which could be greater than expected, (iv) industry conditions and competition, including changes in rig supply and demand or new technology, (v) the impact of the April 2010 Deepwater Horizon BP Macondo well incident upon future deepwater and other offshore drilling operations in general, and as respects current and future deepwater drilling permit and operations moratoria, new and future legislative or regulatory requirements (including requirements related to equipment and operations), future lease sales and other governmental activities that may impact deepwater and offshore operations in the U.S. Gulf of Mexico and our existing drilling contracts for ENSCO 8500, ENSCO 8501, ENSCO 8502, ENSCO 8503 and our U.S. Gulf of Mexico jackup rigs in particular, (vi) risks associated with the global economy and its impact on capital markets and liquidity, (vii) prices of oil and natural gas, and their impact upon future levels of drilling activity and expenditures, (viii) further declines in drilling activity, which may cause us to idle or stack additional rigs, (ix) excess rig availability or supply resulting from delivery of newbuild drilling rigs, (x) concentration of our fleet in premium jackups, (xi) cyclical nature of the industry, (xii) worldwide expenditures for oil and natural gas drilling, (xiii) the ultimate resolution of the ENSCO 69 situation in general and the pending litigation, potential return of the rig or package policy political risk insurance recovery in particular, (xiv) changes in the timing of revenue recognition resulting from the deferral of certain revenues for mobilization of our drilling rigs, time waiting on weather or time in shipyards, which are recognized over the contract term upon commencement of drilling operations, (xv) operational risks, including excessive unplanned downtime due to rig or equipment failure, damage or repair in general and hazards created by severe storms and hurricanes in particular, (xvi) changes in the dates our rigs will enter a shipyard, be delivered, return to service or enter service, (xvii) risks inherent to shipyard rig construction, repair or enhancement, including risks associated with concentration of our ENSCO 8500 Series® rig construction contracts in a single shipyard in Singapore, unexpected delays in equipment delivery and engineering or design issues following shipyard delivery, (xviii) changes in the dates new contracts actually commence, (xix) renegotiation, nullification, cancellation or breach of contracts or letters of intent with customers or other parties, including failure to negotiate definitive contracts following announcements or receipt of letters of intent, (xx) risks associated with offshore rig operations or rig relocations, (xxi) inability to collect receivables, (xxii) availability of transport vessels to relocate rigs, (xxiii) environmental or other liabilities, risks or losses, whether related to hurricane damage, losses or liabilities (including wreckage or debris removal) in the Gulf of Mexico or otherwise, that may arise in the future which are not covered by insurance or indemnity in whole or in part, (xxiv) limited availability or high cost of insurance coverage for certain perils such as hurricanes in the Gulf of Mexico or associated removal of wreckage or debris, (xxv) self-imposed or regulatory limitations on drilling locations in the Gulf of Mexico during hurricane season, (xxvi) impact of current and future government laws and regulation affecting the oil and gas industry in general and our operations in particular, including taxation, as well as repeal or modification of same, (xxvii) our ability to attract and retain skilled personnel, (xxviii) governmental action and political and economic uncertainties, including expropriation, nationalization, confiscation or deprivation of our assets, (xxix) terrorism or military action impacting our operations, assets or financial performance, (xxx) outcome of litigation, legal proceedings, investigations or insurance or other claims, (xxxi) adverse changes in foreign currency exchange rates, including their impact on the fair value measurement of our derivative instruments, (xxxii) potential long-lived asset or goodwill impairments, (xxxiii) potential reduction in fair value of our auction rate securities and the ultimate resolution of our pending arbitration proceedings.Moreover, the United States Congress, the Internal Revenue Service (the "IRS"), the United Kingdom Parliament or Her Majesty's Revenue and Customs may enact new statutory or regulatory provisions that could adversely affect our status as a non-U.S. corporation or otherwise adversely affect our anticipated consolidated effective income tax rate. Retroactive statutory or regulatory actions have occurred in the past, and there can be no assurance that any such provisions, if enacted or promulgated, would not have retroactive application. The factors identified above are believed to be important factors (but not necessarily all of the important factors) that could cause actual results to differ materially from those expressed in any forward-looking statement made by us. Other factors not discussed herein could also have material adverse effects on us such as others risks as described from time to time as Risk Factors and otherwise in the Company’s SEC filings. Copies of such SEC filings may be obtained at no charge by contacting our Investor Relations Department at 214-397-3045 or by referring to the Investor Relations section of our website at www.enscoplc.com. All forward-looking statements included in this Fleet Status Report are expressly qualified in their entirety by the foregoing cautionary statements. All information in this report is as of the date posted. The Company undertakes no duty to update any forward-looking statement, to conform the statement to actual results, reflect changes in the Company's expectations or otherwise update any forward-looking statement (or its associated cautionary language), whether as a result of new information or future events. Important Note: ENSCO 8500 Series® ultra-deepwater rigs currently contracted for work in the U.S. Gulf of Mexico are subject to the moratorium which applies to certain deepwater drilling and related activities in the U.S. Gulf of Mexico. Jackup rigs in the U.S. Gulf of Mexico are not currently covered by the moratorium. Current or future Notice to Lessees (NTL) or other directives may impact our customers' ability to obtain permits and commence or continue deepor shallow water operations in the U.S. Gulf of Mexico. At present, we are unable to determine the extent, if any, that these factors will impact the contracts, operations and/or revenues of the Company's rigs currently contracted for work in the U.S. Gulf of Mexico. The Company is in discussions with customers to identify mutually agreeable contingency plans in light of recent developments in the U.S. Gulf of Mexico, which could have a material adverse effect upon our results of operations. Bolded rig names and underlined text signify changes in rig status from the previous month. Segment/ Region / Rig Design (1) Water Depth' (1) Customer/Status Day Rate $000's US Location Est. Avail/ Contract Change Comments Deepwater Australia ENSCO 7500 Dynamically Positioned 8000 Chevron Low 550s Australia Sep. 10 Mob day rate of mid 360s and reimbursable mobilization expenses deferred and amortized over contract. In total, these equal approx. $170,000 per day over the contract term.Plus cost adjustments U.S. Gulf of Mexico - See "Important Note" above ENSCO 8500 Dynamically Positioned 8500 Eni/Anadarko High 290s Gulf of Mexico Jun. 13 Plus lump sum payment of $20 million and one-time reimbursable costs of $27 million amortized over contract.Plus cost adjustments and four 1-year same-rate options. Expect 21 days downtime in 3Q for scheduled upgrades ENSCO 8501 Dynamically Positioned 8500 Nexen/Noble Energy Mid 360s Gulf of Mexico May 13 Mob costs are reimbursed at $18,000 per day over primary contract term. Plus cost adjustments and unpriced options ENSCO 8502 DynamicallyPositioned 8500 Sea trials & commissioning Gulf of Mexico Aug. 12 Contractedto Nexen commencing in Aug. 10 to Aug. 12, low 480s plus cost adjustments. Contract can extend to 3 or 4 year term at operator's election at the same day rate ENSCO 8503 Dynamically Positioned 8500 Under construction Singapore 4Q10 Contractedto Cobalt commencing early 2011 for 2 years, mid 520s plus cost adjustments and priced & unpriced options Under Construction - uncontracted ENSCO 8504 Dynamically Positioned 8500 Under construction Singapore 2H11 ENSCO 8505 Dynamically Positioned 8500 Under construction Singapore 1H12 ENSCO 8506 Dynamically Positioned 8500 Under construction Singapore 2H12 (1)ENSCO 8500 Series® rigs are 6th generation, proprietary design, ultra-deepwater, dynamically positioned semisubmersibles and may be modified to drill in up to 10,000' water depths. Ensco plc Fleet Status Report 15 June 2010 Segment Region / Rig Design Water Depth' Customer/Status Day Rate $000's US Location Est. Avail/ Contract Change Comments Asia & Pacific Rim Middle East/India ENSCO 54 F&G L-780 Mod II-C 300 ADOC/Bunduq Low 150s Qatar Nov. 10 Plus cost adjustments and unpriced option ENSCO 76 MLT Super 116-C 350 Saudi Aramco High 130s Saudi Arabia Sep. 10 Expect 12 days in shipyard forscheduled inspection in 2Q ENSCO 84 MLT 82 SD-C 250 Cold stacked Bahrain ENSCO 88 MLT 82 SD-C 250 Ras Gas Mid 60s Qatar Mar. 12 Plus options ENSCO 94 Hitachi 250-C 250 Ras Gas Mid 60s Qatar Dec. 11 Plus options.Expect 21 days in shipyard for scheduled inspection/repair in 3Q ENSCO 95 Hitachi 250-C 250 Saudi Aramco Mid 90s Saudi Arabia Aug. 10 Next to shipyard for scheduled inspection/repair ENSCO 96 Hitachi 250-C 250 Available Bahrain ENSCO 97 MLT 82 SD-C 250 Available Bahrain Southeast Asia/Australia ENSCO 52 F&G L-780 Mod II-C 300 Petronas Carigali Mid 160s Malaysia Nov. 10 Plus cost adjustments and unpriced options ENSCO 53 F&G L-780 Mod II-C 300 Available Malaysia ENSCO 56 F&G L-780 Mod II-C 300 Pertamina Mid 70s Indonesia Jan.11 Plus options ENSCO 67 MLT 84-CE 400 Pertamina Mid 80s Indonesia Dec. 10 Plus options ENSCO 104 KFELS MOD V-B 400 ConocoPhillips High 160s Australia Sep. 10 Plus cost adjustments and five 1-well unpriced options ENSCO 106 KFELS MOD V-B 400 Newfield Mid 90s Malaysia Oct. 10 One unpriced 1-year option ENSCO 107 KFELS MOD V-B 400 Premier Oil Low 100s Vietnam May 12 Plus five 1-well options at index rate ENSCO 108 KFELS MOD V-B 400 Total Low 140s Brunei Dec. 10 Plus one 6-month option at market rate ENSCO I Barge Rig Cold stacked Singapore Ensco plc Fleet Status Report 15 June 2010 Segment / Region / Rig Design Water Depth' Customer/Status Day Rate $000's US Location Est. Avail. Contract Change Comments Europe & Africa North Sea ENSCO 70 Hitachi K1032N 250 Tullow Mid 90s UK Jul. 10 ENSCO 71 Hitachi K1032N 225 Maersk High 80s Denmark Jan. 11 Plus three 1-year options ENSCO 72 Hitachi K1025N 225 RWE High 80s Netherlands Nov. 10 Plus options ENSCO 80 MLT 116-CE Committed UK Aug.10 Expect to return to ConocoPhillips in Aug. 10. Contracted through 2012. 2010 rate low 100s ENSCO 92 MLT 116-C Available UK ENSCO 100 MLT 150-88-C 350 GDF Suez Low 110s UK Nov. 10 Sublet starting mid Jul. 10, mid 120s. Plus unpriced options ENSCO 101 KFELS MOD V-A 400 Maersk Low 170s UK Oct. 11 One unpriced option ENSCO 102 KFELS MOD V-A ConocoPhillips Mid 190s UK Dec. 11 Plus cost adjustments. Expect to work at low 200s beginning Jun. 11 for approximately 3 years. Plus cost adjustments and unpriced options Mediterranean ENSCO 85 MLT 116-C 300 Available Tunsia Next expect to work in late Aug. to Oct. 10, mid 90s ENSCO 105 KFELS MOD V-B 400 BG Mid 150s Tunisia Dec.10 Plus cost adjustments and seven 1-well options at same rate. Expect 18 days (7 days on 50% day rate)in 2Q and 16 days in 3Q of scheduled shipyard time for inspection and upgrade North & South America U.S. Gulf of Mexico - See "Important Note" on page 1 above ENSCO 60 Levingston 111-C Cold stacked Gulf of Mexico ENSCO 68 MLT 84-CE 400 Committed Gulf of Mexico Jun. 10 Next to Chevron to Dec. 10, high 80s ENSCO 75 MLT Super 116-C 400 W&T High 90s Gulf of Mexico Jun. 10 Nextto Apache to Dec. 10, high 90s ENSCO 82 MLT 116-C Chevron High 50s Gulf ofMexico Dec. 10 Rate changes to mid 50s starting Jul. 10. Plus cost adjustments ENSCO 86 MLT 82 SD-C 250 Apache Mid 50s Gulf of Mexico Dec. 10 ENSCO 87 MLT 116-C 350 Apache Mid 70s Gulf of Mexico Dec. 10 ENSCO 90 MLT 82 SD-C 250 Stone Low 50s Gulf of Mexico Jun. 10 ENSCO 99 MLT 82 SD-C 250 Nexen Low 50s Gulf of Mexico Jul. 10 Mexico ENSCO 81 MLT 116-C 350 Pemex Low 100s Mexico Jun. 10 ENSCO 83 MLT 82 SD-C 250 Pemex Low 110s Mexico Nov. 12 Plus cost adjustments ENSCO 89 MLT 82 SD-C 250 Pemex Mid 70s Mexico Mar. 12 Rates adjust to global index rate every 3 months (next Aug. 10) ENSCO 93 MLT 82 SD-C 250 Pemex High 80s Mexico Mar. 12 Rates adjust to global index rate every 3 months (next Jul. 10) ENSCO 98 MLT 82 SD-C 250 Pemex Low 110s Mexico Apr. 12 Plus cost adjustments Note:The day rates reflected in this Fleet Status Report are the operating day rates charged to customers, which may include estimated contractual adjustments for changes in operating costs and/or reimbursable cost adjustments for ongoing expenses such as crew, catering, insurance and taxes. The day rates, however, do not include certain types of non-recurring revenues such as lump sum mobilization payments, revenues earned during mobilizations, revenues associated with contract preparation and other non-recurring reimbursable items such as mobilizations and capital enhancements. Routine and non-routine downtime may influence the actual revenues recognized during the contract term. Please refer to the Company's SEC filings for more information.
